Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Appeal Board Decision filed on 02/02/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:













Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-61 and 98-99 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The claims recite wherein a speed of the polarization current wave … is between the speed of light in vacuo and 1.2 times the speed of light in vacuo (in claim 60) or between the speed of light in vacuo and 1.02 times the speed of light in vacuo (in claim 61), or will be greater than c, where c is the speed of light in vacuum (in claim 98), or between c and 1.02 c, where c is the speed of light in vacuum (in claim 99). Applicants have disclosed a dielectric with electrodes spaced along the length there of. Turning on an electrode causes the dielectric to polarize. Turning on and then off successive electrodes causes the appearance of a traveling polarization. Applicants name for this apparent traveling polarization is “a polarization current wave”, see paragraph [0036] of the specification. The concern is a current is real world phenomena that cannot travel faster than the speed of light in the medium it traverses. Thus stating a current is moving through a device at a speed greater than the speed of light is not acceptable terminology.  It is recommended applicants use the term “apparent polarization current 
The claims are rejected as not enabled for a real current, named polarization current wave, traversing a dielectric medium faster than the speed of light.  In particular the disclosure as filed does not disclose or teach creating a traveling current in a dielectric but instead teaches a manner of polarizing locations of a dielectric in a sequential order.  It is acknowledged the timing of the polarization is controllable to give the appearance of a wave traveling at any desired speed but this is merely an appearance as acknowledged by applicant in paragraph [0036].  There is no guidance in how one could achieve an actual polarization current wave that travels faster than c. A change in terminology is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 59-61, 80, 82-86, 88-89 and 93-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 59, 80 and 93,
The recitation “polarization current antenna” in the claims is considered vague because it is not clear that “polarization current antenna” is a conventional electromagnetic antenna. Clarification is required.

A conventional electromagnetic antenna has a time-varying electric field and magnetic field. The electric field created by positive and negative charges in the radiating element (radiator) of the antenna. Movements of the charges create a current in the radiator. The current in the radiator produces the magnetic field. The electric field and magnetic field coupled to each other to generate a time-dependent electromagnetic field. Electromagnetic fields produce electromagnetic waves. Note that the movements of the “polarized region” are equivalent to the movements of the charges. Therefore, “polarization current antenna” in claims 59, 80 and 93 is confused with “conventional electromagnetic antenna”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 80, 82-86, 88-89, 93-97 and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Ardavan et al (US 20060192504 of record), hereinafter Ardavan.

Regarding claim 59,
Ardavan discloses a method of operating a polarization current antenna (an antenna apparatus, Fig 7b) having an arc-shaped dielectric radiator (an arc-shaped dielectric radiator, Fig 7b) that is configured to emit electromagnetic radiation into an tau; paragraph [0115]) of the arc-shaped dielectric radiator, the method comprising:
	generating a polarization current wave (paragraph [0002] “The present apparatus and method are based on the emission of electromagnetic radiation by rapidly varying polarisation or magnetization current distributions) in the arc-shaped dielectric radiator.
Ardavan does not explicitly teach the polarization current antenna is configured so that the polarization current wave will have a preselected speed at an outer radius (an outer radius ROUT, Fig 7b)  of the arc-shaped dielectric radiator, and the pre-selected speed is selected so that a beam of non-spherically decaying electromagnetic radiation that is generated by the polarization current wave has a pre-selected angular elevation beamwidth.
	However, Ardavan teaches currents of polarisation current distributions can have distribution patterns that move with arbitrary speeds (paragraph [0002]), and the antenna generates pulses of non-spherically decaying electromagnetic radiation (paragraph [0001]). This teaching is result effect in order to provide pulses which not only are stronger in the far field than any previously studied class of signals, but which can in addition be beamed at only a select set of observers for a limited interval of time (paragraph [0110]). Therefore, it would have been obvious to a person of ordinary skill in the art to have that the pulses of non-spherically decaying electromagnetic radiation can beam at selected elevation angles.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a polarization current antenna being configured so that a polarization current wave will have a preselected speed at an outer radius of an arc-shaped dielectric radiator, and the pre-selected speed being selected so that a beam of non-spherically decaying electromagnetic radiation, being generated by the polarization current wave, having a pre-selected angular elevation beamwidth in Ardavan, in order to provide an antenna generates pulses of non-spherically decaying electromagnetic radiation.

[AltContent: arrow][AltContent: textbox (Antenna 2)][AltContent: arrow][AltContent: textbox (Antenna 1)][AltContent: textbox (Fig. 7a: Ardavan (US 20060192504))]
    PNG
    media_image1.png
    296
    874
    media_image1.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Arc-shaped dielectric radiator)][AltContent: arrow][AltContent: textbox (A polarization element)][AltContent: arrow][AltContent: textbox (SOUT)][AltContent: arrow][AltContent: textbox (SIN)][AltContent: arrow][AltContent: textbox (SBOT)][AltContent: arrow][AltContent: textbox (STOP)][AltContent: arrow][AltContent: textbox (ROUT)][AltContent: arrow][AltContent: textbox (RIN)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Antenna apparatus)][AltContent: arrow][AltContent: textbox (Fig. 7b: Ardavan (US 20060192504))]
    PNG
    media_image2.png
    456
    819
    media_image2.png
    Greyscale


Regarding claim 80,
Ardavan discloses a cellular base station (a cellular phone system; paragraph [0142]), comprising:
a first polarization current antenna (an antenna 1 comprising an array of electrodes 2, Fig 7a; paragraph [0002]); and
	a second polarization current antenna (an antenna 2 comprising an array of electrodes 3, Fig 7a; paragraph [0115]),

	However, Ardavan teaches an antenna apparatus generates pulses of non-spherically decaying electromagnetic radiation (paragraph [0001]). This teaching is result effect in order to provide pulses which not only are stronger in the far field than any previously studied class of signals, but which can in addition be beamed at only a select set of observers for a limited interval of time (paragraph [0110]). Therefore, it would have been obvious to a person of ordinary skill in the art to have that the pulses of non-spherically decaying electromagnetic radiation can emit a range of elevation angles.	
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first polarization current antenna being configured to emit first non-spherically decaying radiation into a first range of elevation angles and a second polarization current antenna being configured to emit second non-spherically decaying radiation into a second range of elevation angles that is different from the first range of elevation angles in Ardavan, in order to provide an antenna generates pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 82,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b).
Ardavan does not explicitly teach the first and second ranges of elevation angles are each a range of elevation angles that is above the horizontal plane.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use first and second ranges of elevation angles, each being a range of elevation angles above the horizontal plane in Ardavan as modified, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 83,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan does not explicitly teach the first range of elevation angles does not overlap the second range of elevation angles.
However, Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b), and pulses of focused waves can be beamed at a select set of observers for a limited interval of time (paragraph [0110]). This teaching is result effect in order to form a cusped envelope (paragraph [0109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first range of elevation angles not overlapping a second range of elevation angles in Ardavan as modified, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 84,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan does not explicitly teach the first range of elevation angles is smaller than the second range of elevation angles.
However, Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b), and pulses of focused waves can be beamed at a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first range of elevation angles being smaller than a second range of elevation angles in Ardavan as modified, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 85,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan does not explicitly teach the first range of elevation angles overlaps the second range of elevation angles, and wherein the first polarization current antenna is configured to receive input signals within a first frequency range and the second polarization current antenna is configured to receive input signals within a second frequency range that does not overlap with the first frequency range. 
	However, Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b), pulses of focused waves can be beamed at a select set of observers for a limited interval of time (paragraph [0110]), and the spectrum of the radiation could extend to frequencies that are by many orders of magnitude higher than the characteristic frequency of the fluctuations of the source itself. This teaching is result effect in order to provide an emission of electromagnetic radiation by rapidly varying polarisation or magnetisation current distributions (paragraph [0002]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first range of elevation angles overlapping a second range of elevation angles, and wherein a first polarization current antenna being configured to receive input signals within a first frequency range and a second polarization current antenna being configured to receive input signals within a second frequency range not overlapping with the first frequency 

Regarding claim 86,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan does not explicitly teach each of the first and second ranges of elevation angles is a range that is less than 5 degrees.
However, Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b), and pulses of focused waves can be beamed at a select set of observers for a limited interval of time (paragraph [0110]). This teaching is result effect in order to form a cusped envelope (paragraph [0109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of a first and a second ranges of elevation angles being a range less than 5 degrees in Ardavan as modified, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 88,
Ardavan discloses the claimed invention, as discussed in claim 80.
Ardavan does not explicitly teach a third polarization current antenna that is configured to emit third non-spherically decaying radiation into a third range of elevation angles.
However, Ardavan teaches a plurality of polarization current antennas (Fig 3) that lie in respective horizontal planes (Fig 3) and is configured to emit pulses of non-spherically decaying radiations (paragraph [0001]), and pulses of focused waves can be beamed at a select set of observers for a limited interval of time (paragraph [0110]). This teaching is result effect in order to form a cusped envelope (paragraph [0109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a third polarization current antenna being configured to emit third non-spherically decaying radiation into a third 

Regarding claim 89,
Ardavan discloses the claimed invention, as discussed in claim 88.
Ardavan does not explicitly teach the first range of elevation angles overlaps the second range of elevation angles, and wherein the first polarization current antenna is configured to receive input signals within a first frequency range and the second polarization current antenna is configured to receive input signals within a second frequency range that does not overlap with the first frequency range.
However, Ardavan teaches both the first and second polarization current antennas include arc-shaped dielectric radiators that define respective arcs that lie in respective horizontal planes (Fig 7b), pulses of focused waves can be beamed at a select set of observers for a limited interval of time (paragraph [0110]), and the spectrum of the radiation could extend to frequencies that are by many orders of magnitude higher than the characteristic frequency of the fluctuations of the source itself. This teaching is result effect in order to provide an emission of electromagnetic radiation by rapidly varying polarisation or magnetisation current distributions (paragraph [0002]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first range of elevation angles overlapping a second range of elevation angles, and wherein a first polarization current antenna being configured to receive input signals within a first frequency range and a second polarization current antenna being configured to receive input signals within a second frequency range not overlapping with the first frequency range in Ardavan as modified, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation.

Regarding claim 93,
Ardavan discloses a polarization current antenna (an antenna apparatus, Fig 7b), comprising:
TOP, Fig 7b), a bottom surface (a bottom surface SBOT, Fig 7b) that is opposite the top surface, an inner surface (an inner surface SIN, Fig 7b), and an outer surface (an outer surface SOUT, Fig 7b) that is opposite the inner surface, wherein a radius (an outer radius ROUT, Fig 7b) of the arc defines an equatorial plane:
a plurality of polarization devices (a plurality of polarization devices, each device comprises electrodes 2 and 3, Fig 7a) that are configured to generate an electric field within the dielectric radiator, the polarization devices and the dielectric radiator together forming a plurality of polarization elements (a plurality of polarization elements, Fig 7b); 
Ardavan does not explicitly teach a feed network that is configured to supply excitation signals to the respective polarization devices, wherein the antenna is configured so that the peak emission occurs through the outer surface of the dielectric radiator at an elevation angle of between -10° and 10° with respect to the equatorial plane.
However, Ardavan teaches the means for applying a voltage to the electrodes sequentially at a rate sufficient to induce a polarised region in the substrate (paragraph [0010]), and the antenna generates pulses on non-spherically decaying electromagnetic radiation over a wide range of frequencies (paragraph [0001]). This teaching is result effect in order to excites polarization currents (paragraph [0115]), and pulses which not only are stronger in the far field than any previously studied class of signals, but which can in addition be beamed at only a select set of observers for a limited interval of time (paragraph [0110]). Therefore, it would have been obvious to a person of ordinary skill in the art to use the applying voltage as a feeding source to produce polarized region, and provide the pulses on non-spherically decaying electromagnetic radiation can emit at a range of elevation angles.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed network being configured to supply excitation signals to respective polarization devices, wherein an antenna being configured so that a peak emission occurs through an outer surface of a dielectric radiator at an elevation angle of between -10° and 10° with respect  an equatorial plane in Ardavan, in order to provide an antenna generates pulses of non-spherically decaying electromagnetic radiation over a wide range of frequencies.

Regarding claim 94,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan teaches at least one of the polarization devices comprises an upper electrode (a electrode 2, Fig 7a) that is positioned adjacent the top surface of the dielectric radiator and a lower electrode (a lower electrode 3, Fig 7a) that is positioned adjacent the bottom surface of the dielectric radiator.

Regarding claim 95,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan teaches the outer surface is longer than the inner surface (Fig 7b).
Ardavan does not explicitly teach the arc extends between 110 and 130 degrees.
However, Ardavan teach a slit acting as an aperture that would only allow an arc of the ring-shaped wave packet to propagate to the far field (paragraph [0132]). This teaching is result effect in order to limit the spatial extent of the wave packet embodying the large-amplitude pulse (paragraph [0132]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an arc extending between 110 and 130 degrees in Ardavan, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation over a wide range of frequencies.

Regarding claim 96,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan does not explicitly teach the arc extends at least part of the way around an axis of rotation, wherein a height of the dielectric radiator between the top surface and the bottom surface is selected to set an elevation beam width of the polarization current antenna.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an arc extending at least part of the way around an axis of rotation, wherein a height of a dielectric radiator between a top surface and a bottom surface being selected to set an elevation beam width of a polarization current antenna in Ardavan, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation over a wide range of frequencies.

Regarding claim 97,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan does not explicitly teach the phase difference between the elements is selected so that a speed of a polarization current wave that is generated in a portion of the dielectric radiator during operation of the polarization current antenna will be substantially equal to c within at least a part of the dielectric radiator when the polarization current antenna operates at a selected transmission frequency, where c is the speed of light in vacuum.
However, Ardavan teaches with suitable choices of n and .DELTA.t the polarisation fronts can be made to move at any speed (including speeds faster than the speed of light in vacuo) (paragraph [0113]). This teaching is result effect in order to accelerate polarisation fronts through the speed of light by changing .DELTA.t with time (paragraph [0113]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a phase difference between the elements being selected so that a speed of a polarization current wave generated in a portion of a dielectric radiator during operation of a polarization current antenna will be substantially equal to c within at least a part of the dielectric radiator when the polarization current antenna operating at a selected transmission frequency, where c is the speed of light in vacuum in Ardavan, in order to 

Regarding claim 100,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan teaches a circle defined by the arc defines an equatorial plane (Fig 7b).
Ardavan does not explicitly teach the polarization current antenna is configured to emit a beam of electromagnetic radiation centered on the equatorial plane.
However, Ardavan teaches a polarisation pattern that moves around the ring with an angular frequency Ω (paragraph [0115]). This teaching is result effect in order to provide radiation emitted by the moving polarization pattern (paragraph [0115]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a polarization current antenna being configured to emit a beam of electromagnetic radiation centered on an equatorial plane in Ardavan, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation over a wide range of frequencies.

Regarding claim 101,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan does not explicitly teach a polarization current wave that is generated in the dielectric radiator during operation of the polarization current antenna generates two beams of electromagnetic radiation that at least partially overlap.
However, Ardavan teaches electrodes 2 and 3 are on two parallel surfaces, and are vertically separated by dielectric rod 1 (Fig 7a). This teaching is result effect in order to produce an azimuthal or radial polarisation current (paragraph [0115]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a polarization current wave a polarization current wave being generated in a dielectric radiator during operation of a polarization current antenna generating two beams of electromagnetic radiation that at least partially overlap in Ardavan, in order to provide an antenna 

Regarding claim 102,
Ardavan discloses the claimed invention, as discussed in claim 93.
Ardavan does not explicitly teach an arc defined by the dielectric radiator extends over a distance that is substantially equal to an integral multiple of wavelengths of a polarization current wave that is generated in the dielectric radiator during operation of the polarization current antenna.
However, Ardavan teaches an arc defined by the dielectric radiator extends over 360° (Fig 7b). This teaching is result effect in order to generate high-frequency radiation by modulating the amplitude of the resulting polarisation current with a frequency Ω that exceeds a/c, where a is the acceleration of the source (paragraph [0114]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an arc defined by a dielectric radiator extending over a distance that is substantially equal to an integral multiple of wavelengths of a polarization current wave being generated in the dielectric radiator during operation of a polarization current antenna in Ardavan, in order to provide an antenna generating pulses of non-spherically decaying electromagnetic radiation over a wide range of frequencies.

Regarding claim 103,
Ardavan discloses the claimed invention, as discussed in claim 59.
Ardavan teaches the emission of electromagnetic radiation into the equatorial plane comprises a non spherically decaying beam of focused electromagnetic radiation (paragraph [0001]).





Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845